Citation Nr: 1706252	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-25 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable schedular rating for a bilateral hearing loss.

2.  Entitlement to an extraschedular rating for a bilateral hearing loss.

3.  Entitlement to a rating greater than 20 percent from June 23, 2009 for a left shoulder disability with Bankart procedure residuals.

4.  Entitlement to an increased rating for metatarsalgia of the left fourth metatarsal head.

5.  Entitlement to an evaluation in excess of 20 percent since August 20, 2007 for a low back disability.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned at a February 2015 videoconference hearing.  He also testified at a December 2011 Travel Board hearing before a different Veterans Law Judge who has since retired.  Transcripts of both hearings are of record. 

In a June 2015 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss and determined that extraschedular referral was not warranted.  

The Veteran appealed the Board's decision regarding bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court set aside the Board's denial of a compensable rating for bilateral hearing loss and remanded the case to the Board to reconsider whether extraschedular referral is warranted.

The February 2015 hearing before the undersigned raises the issue of entitlement to an increased evaluation for depression.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

In June 2015, the issues of entitlement to an increased rating for a left shoulder disability with Bankart procedure residuals since June 23, 2009, an increased rating for left fourth metatarsal head metatarsalgia, an increased rating for a low back disability since August 20, 2007, and entitlement to a total disability evaluation based on individual unemployability were remanded to the AOJ.  A review of the file shows that the development ordered at that time remains incomplete.  Given that fact, as well as the facts that neither a rating decision nor a supplemental statement of the case addressing the development since June 2015 has been issued, the Board reminds the AOJ that the directives of that remand are unfulfilled and must be completed before the Board will adjudicate those issues.  Stegall v. West, 11 Vet. App. 268 (1998).


The claim of entitlement to an extraschedular rating for a bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested by worse than level I hearing in either ear.



CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

To evaluate the degree of disability due to a hearing loss the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned. 

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A January 1997 rating decision granted entitlement to service connection for a hearing loss.  Following a June 2001 increased rating request, an April 2002 rating decision continued a noncompensable rating for bilateral hearing loss, and granted service connection for tinnitus with a 10 percent rating.  The Veteran appealed for an increased rating for his hearing loss, and for a higher initial evaluation for his tinnitus.

At a March 2002 VA examination, an audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
50
70
36
LEFT
15
15
40
80
36

Speech discrimination scores were 96 percent in each ear.  The Veteran reported that he had great difficulty hearing in background noise, and that he had tinnitus.

The Veteran was afforded a July 2014 audiological examination.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
60
80
44
LEFT
15
20
45
75
39

Speech recognition scores were 96 percent in each ear.  The functional impact of his hearing loss included having to ask others to repeat themselves.  The Veteran reported that his tinnitus was irritating. 

In February 2015 Veteran testified that he wore hearing aids but this made the ringing in his ears seem louder.  He also reported that he had difficulty hearing when there was background noise such as in a crowded room or when the television was on.  He reported that the words sounded garbled or mumbled.  The Veteran indicated that his hearing loss and tinnitus interfered with his former work as a corrections' officer, because he was unable to distinguish what the inmates were saying, which was a safety concern.

In the Board's June 2015 decision a claim of entitlement to an increased rating for tinnitus was denied.  That decision was not appealed, and hence it is final.  38 U.S.C.A. § 7104 (West 2014). 

Applying the values of the 2002 or 2014 audiological examination to the rating criteria results in a numeric designation of Level I in each ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  It bears repeating that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.

Even after considering the Veteran's reports as to the effects of his hearing loss on his daily life, to include difficulty hearing others, and complications with hearing aid use the evidence shows that the schedular rating criteria for a compensable rating are not met. 

Accordingly, the Board finds that the audiometric findings preponderate against entitlement to a compensable schedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Staged ratings are not appropriate in light of the evidence and the law governing this rating.


ORDER

Entitlement to an increased schedular evaluation for a bilateral hearing loss is denied.  



REMAND

At the February 2015 hearing, the Veteran reported that his hearing aids, used for his service-connected bilateral hearing loss, exacerbated his service-connected tinnitus.  The Veteran is competent to report symptoms observable to a layperson, such as decreased hearing ability and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 - 70 (1994). 

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which held that the combined effects of multiple disabilities may be considered when determining whether an extraschedular rating is warranted, and the Court's August 2016 decision, the Board finds that referring the issue of entitlement to an extraschedular rating for the Veteran's bilateral hearing loss to the Director of Compensation and Pension Service is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to an extraschedular rating for a bilateral hearing loss must be referred to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is in order pursuant to 38 C.F.R. § 3.321(b).  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected bilateral hearing loss and tinnitus.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

2. After taking any further development deemed appropriate, including the development ordered in the Board's June 2015 remand, readjudicate the issues on appeal.  If any benefit requested on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


